NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       AUG 2 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 ISAAC GUILLERMO PERAZA MEJIA,                      No. 14-70822

                   Petitioner,                      Agency No. A095-738-361

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                 Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Isaac Guillermo Peraza Mejia, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion an IJ’s denial of a continuance, Taggar v. Holder,

736 F.3d 886, 889 (9th Cir. 2013), we review de novo due process challenges,

Vilchez v. Holder, 682 F.3d 1195, 1198 (9th Cir. 2012), and we review for

substantial evidence the agency’s factual findings, id. at 1199. We deny the

petition for review.

      The IJ did not abuse her discretion in concluding Peraza Mejia failed to

establish good cause for a third continuance. See Garcia v. Lynch, 798 F.3d 876,

881 (9th Cir. 2015) (finding no abuse of discretion in denial of motion to

continue). Thus, Peraza Mejia’s related contention that his due process rights

were violated by the denial of the continuance fails. See Lata v. INS, 204 F.3d

1241, 1046 (9th Cir. 2000) (requiring error to prevail on a due process claim).

Further, the record does not support Peraza Mejia’s contention that the IJ’s remarks

during the hearing demonstrated bias. See Vargas-Hernandez v. Gonzales, 497

F.3d 919, 926-27 (9th Cir. 2007).

      Substantial evidence supports the BIA’s determination that Peraza Mejia

failed to establish that the government of Guatemala was or will be unwilling or

unable to control the gangs that he fears. See Castro-Perez v. Gonzales, 409 F.3d




                                         2                                   14-70822
1069, 1072 (9th Cir. 2005). Thus, Peraza Mejia’s withholding of removal claim

fails.

         PETITION FOR REVIEW DENIED.




                                       3                                14-70822